Pezman, J. Claimant, Josiah S. Cooper, Jr., seeks to recover the sum of $387.64 for reimbursement of expenses for travel and for meals in connection with his duties as an employee of the Division of Highways of the Department of Public Works and Buildings. Claimant alleges that he presented his claim for that amount to the Division of Highways, but that payment of said claim was denied because the appropriation available for the 73rd biennium had lapsed. A Departmental Report was filed in this matter and received in the Attorney General’s Office on March 23rd, 1966. It stated in part: “The only reason that the travel expenses have not been paid is that Mr. Cooper failed to submit the travel vouchers for the months of April, May, and June in time for them to be scheduled for payment from- the 73rd biennium appropriation. If the vouchers had been submitted at the proper time, payment of the travel expenses would have been made.” Thereafter, a written stipulation was entered into between claimant and respondent, which found that claimant had furnished the money for the expenses claimed, and should be reimbursed for the same. This Court has routinely held that, where a contract was properly entered into; the right to receipt of certain funds established; and, adequate funds were available at time said monies were expended on behalf of the State, then, when the appropriation for the biennium from which such claim should have been paid had lapsed, it will enter an order for the amount due. Claimant is hereby awarded the sum of $387.64.